DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Halmut (WO 2017/021202) in view of Romani (U.S. Patent No. 6,571,478)
Regarding claim 1, Halmut teaches a hair cutting system (34) comprising a hair cutting appliance (10) comprising one or more pairs of cutting blades (16) for cutting hair (Figure 2); a comb (30) arranged forwards of the cutting blades and configured to guide hair towards the cutting blades (Figure 12; and a hair collector (32), the hair collector comprising a hair chamber (48) for receiving hairs cut by the hair cutting appliance and a coupling portion (50) configured to couple the hair collector to the hair cutting appliance and wherein, when the hair cutting system is assembled, a portion (74) of the comb is arranged within the hair chamber (Figures 5, 6, 8 and 12; Page 15, Lines 3-29).
Halmut does not provide wherein the hair collector is capable of being coupled to the hair cutting appliance via the coupling portion when the comb is removed.
Romani teaches it is known in the art of hair cutting systems to incorporate a hair cutting appliance (10) with a hair collector (30) and a coupling portion (60) configured to couple the hair collector to the hair cutting appliance (Figures 3 and 7) wherein the hair collector is capable of being coupled to the hair cutting appliance via the coupling portion when the comb is removed (Figure 3 and Col. 5, Lines 6-13).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Halmut to incorporate the teachings of Romani to provide the hair collector with a coupling portion capable of being coupled to the hair cutting appliance when a comb is removed. Doing so provides securement of the hair collector directly to the cutting appliance via the coupling portion providing use of the hair collector when a comb may be removed as desired by the user.

Regarding claim 2, the modified device of Halmut teaches wherein a wall (96) of the hair chamber (48) extends over and forwards of a distal end of the comb (30)(Halmut Figure 3).
Regarding claim 3, the modified device of Halmut teaches wherein a wall (96) of the hair chamber (48) comprises an aperture (Examiner notes the aperture to be the space between sidewalls 88 as shown in Figure 6), wherein a distal end of the comb extends into or through the aperture (Halmut Figure 3).
Regarding claim 4, the modified device of Halmut teaches wherein an opening of the hair chamber (48) for receiving hair is substantially closed by the cutting blades (16) and the comb (30)(Halmut Figures 3 and 4; Examiner notes the opening to be substantially closed when the hair collector has been attached to the cutting appliance and comb).
Regarding claim 5, the modified device of Halmut teaches wherein the comb (30) comprise a plurality of comb teeth (40), wherein a spacing between the comb teeth is between 1mm and 6.8mm, in order to restrict hairs from passing out of the hair chamber between the teeth of the comb (Halmut Figure 2; Page 12, Lines31-34 and Page 13 Lines 1-4; Examiner notes the spacing of 6mm to be between 1mm and 6.8mm thereby reading on the claimed limitation).
Regarding claim 6, the modified device of Halmut teaches wherein the hair collector (32) comprises a base wall (84) configured to engage a surface of a body of the hair cutting appliance (10) when the hair collector is coupled to the hair cutting appliance, wherein a free edge (E1) of the base wall at least partially defines an opening of the hair chamber (Halmut Figures 5 and 7-9; Page 18, Lines 3-7; See annotated Figure 12 below).

    PNG
    media_image1.png
    1287
    930
    media_image1.png
    Greyscale

Regarding claim 9, the modified device of Halmut teaches wherein the base wall (84) comprises a curved wall portion (86), wherein the orientation of the base wall transitions over the curved wall portion from being substantially perpendicular to a hair cutting plane (P1) at the free edge (E1), to being substantially aligned with the surface of the hair cutting appliance body (10) away from the free edge (Halmut See annotated Figure 12 above and Figure 2; Examiner notes the substantial aligned with the surface of the hair cutting appliance body (10) away from the free edge to be in relation to rear wall 28).
Regarding claim 10, the modified device of Halmut teaches wherein the base wall (84) comprises a ramped portion (86) extended from the free edge (E1), the ramped portion defining a hair flow surface substantially perpendicular to a hair cutting plane (P1) of cutting blades (See annotated Figure 12 of Halmut above).
Regarding claim 11, the modified device of Halmut teaches wherein the free edge (E1) of the base wall (84) is substantially aligned with a distal end (E2) of the body of the hair cutting appliance (10)(The free edge E1 of the base wall is aligned with a distal end of the body of the hair cutting device (10) as sown in the annotated of Figure 12 of Halmut below. Examiner notes neither the alignment nor distal end have been specified, and the below represent merely a single interpretation).

    PNG
    media_image2.png
    881
    895
    media_image2.png
    Greyscale

Regarding claim 12, the modified device of Halmut teaches wherein the comb (30) is movable relative to the cutting blades (16) in order to vary the length of hair cut by the hair cutting system, wherein the comb and hair collector (32) are configured such that a clearance between a distal end of the comb and an inside surface of the hair chamber is substantially constant as the comb moves (Halmut Page 6, Lines 30-33).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Halmut (WO 2017/021202) in view of Romani (U.S. Patent No. 6,571,478) as applied to claims 1 and 6 above, and further in view of Julemont (U.S. Patent Pub. No. 2018/0345510).
Regarding claim 7, the modified device of Halmut does not provide wherein the hair cutting appliance comprises a recess configured to receive at least a portion of the base wall (162) of the hair collector.
Julemont teaches it is known within the art of hair trimmers to incorporate a hair cutting appliance (1) with a recess (9) configured to receive at least a portion of a base wall of a hair collector (8)(Figure 4).
One of ordinary skill in the art would have good reason to pursue hair collectors which are known to be useful for a particular hair cutting function. There are a finite number of possible hair trimmers which pertain to a hair collector and allow for the collector to attach to the hair trimmer and allow for the hair collecting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable attachment of the hair collector in an attempt to provide improved hair collection for the hair trimmer, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 8, the modified device of Halmut provides wherein an inside surface (86) of the base wall (84) is oriented substantially perpendicularly to a hair cutting plane (P1) of the hair cutting appliance (10) at the free edge (E1), and is substantially aligned with the surface of the body (28) of the hair cutting appliance (10) at a position away from the free edge (Helmut See annotated Figure 12 above; Examiner notes the surface to be substantial aligned with the surface of the hair cutting appliance body (10) away from the free edge to be in relation to rear wall 28).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Halmut (WO 2017/021202) in view of Romani (U.S. Patent No. 6,571,478) as applied to claim 1 above, and further in view of Andis (U.S. Patent Pub. No. 2006/0174487).
Regarding claim 13, the modified device of Halmut teaches wherein the hair collector (32) further comprises a hair retaining wall between a closed end of the hair chamber (168) and an opening of the hair chamber.
Andis teaches it is known in the art of hair trimmer to incorporate a hair collector (244) comprising a hair retaining wall (248) between a closed end of the hair chamber (C1) and an opening (C2) of the hair chamber (See annotated Figure 8 below).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Halmut to incorporate the teachings of Andis to provide a hair collector with a retaining wall. In doing so, it allows for the hairs to be retained until removed or cleaned out of the hair trimmer (Paragraph 0035). 

    PNG
    media_image3.png
    455
    841
    media_image3.png
    Greyscale

Regarding claim 14, the modified device of Halmut provides wherein the hair retaining wall (248) extends away from the base wall (B1) in a direction substantially perpendicular to the hair cutting plane (P3) of the cutting blades (Andis annotated Figure 8 above and Helmut Figure 12).

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection including the prior art of Romani (U.S. Patent No. 6,571,478) has been applied above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  11/16/2022Examiner, Art Unit 3724